            Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

GABRIEL DE LA VEGA,

                       Plaintiff,

       v.                                         CIVIL ACTION NO.

AMAZON (USA), INC.,                               JURY TRIAL DEMANDED

                       Defendant.


                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Gabriel De La Vega (“Plaintiff”), by and through its undersigned counsel, files

this Original Complaint against Defendant Amazon (USA), Inc., (“Defendant” or “Amazon”) as

follows:

                                    NATURE OF THE ACTION

       1.       This is an action for violation of 35 U.S.C. §§ 271(a) and 35 U.S.C. §§ 271(b).

This is a patent infringement action to stop Defendant’s infringement of United States Patent No.

10,205,986 (“the ‘986 Patent”) entitled “Streaming Video Selection System and Method”. A true

and correct copy of the ‘986 Patent, (“patent in suit”) is attached hereto as Exhibit A. Plaintiff is

the owner of the ‘986 Patent. Plaintiff seeks monetary damages and injunctive relief.

                                            PARTIES

       2.       Plaintiff is an individual having a primary residence located in Las Vegas, Nevada.

       3.       Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 410 Terry Ave

N, Seattle, WA 98109. Defendant can be served with process by serving Corporation Service

Company, 251 Little Falls Drive, Wilmington, DE 19808.



                                                 1
            Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 2 of 17



                                  JURISDICTION AND VENUE

       4.       This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

       5.       This Court has subject matter jurisdiction over this case for patent infringement

under 28 U.S.C. §§ 1331 and 1338(a).

       6.       The Court has personal jurisdiction over Defendant because Defendant is present

within or has minimum contacts within the State of Texas and the Western District of Texas;

Defendant has purposefully availed itself of the privileges of conducting business in the State of

Texas and in the Western District of Texas; Defendant has sought protection and benefit from the

laws of the State of Texas; Defendant regularly conducts business within the State of Texas and

within the Western District of Texas; and Plaintiff’s cause of action arises directly from

Defendant’s business contacts and other activities in the State of Texas and in the Western District

of Texas. Further, this Court has personal jurisdiction over Defendant because it has a brick and

mortar location at 2093 Rutland Dr, Austin, TX 78758 and regularly does business at this address

and has purposely availed itself of the privileges and benefits of the laws of the State of Texas.

       7.       More specifically, Defendant, directly and/or through intermediaries, ships,

distributes, uses, offers for sale, sells, and/or advertises products and services in the United States,

the State of Texas, and the Western District of Texas including but not limited to the Accused

Instrumentalities as detailed below. Upon information and belief, Defendant has committed patent

infringement in the State of Texas and in the Western District of Texas. Defendant solicits and

has solicited customers in the State of Texas and in the Western District of Texas. Defendant has

paying customers who are residents of the State of Texas and the Western District of Texas and




                                                   2
             Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 3 of 17



who each use and have used the Defendant’s products and services in the State of Texas and in the

Western District of Texas.

          8.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §§ 1400(b).

On information and belief, Defendant has a retail store in this 2093 Rutland Dr, Austin, TX 78758

and regularly does business as this address and has directly and/or indirectly committed acts of

patent infringement in this district.

                                    THE ASSERTED PATENT

        9.       This lawsuit asserts causes of action for infringement of United States Patent No.

10,205,986.

        10.      On February 12, 2019, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 10,205,986 (“the ‘986 Patent”) entitled “Streaming Video Selection System

and Method” to Gabriel De La Vega who is the owner of the ‘986 Patent and holds all right, title

and interest to the ‘986 Patent. A true and correct copy of the ‘986 Patent is attached as Exhibit A.

        11.      Claim 1 of the ’986 Patent describes, among other things:

A method for selecting streaming image content from a network comprising:

        Providing real-time streaming image content output by a camera from at least one mobile
                content provider;
        Coupling said real-time streaming image content from said mobile content provider camera
                to the network using a networked computer in conjunction with cellular telephony,
                wherein said real-time streaming image content provided by said mobile content
                provider is acquired while in motion within the cellular telephony coverage area;
        Presenting said real-time streaming image content from said mobile content provider on a
                server homepage for selection; and
        Selecting said real-time streaming image content from said at least one mobile content
                provider presented on said homepage for viewing in real-time over the Internet,
                wherein a viewer filters the real-time streaming image content by selection criteria
                comprising at least one of a location, a name, a type, and an audio commentary.

        12.      Claim 9 of the ‘986 Patent describes, among other things:




                                                 3
            Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 4 of 17



A system for selecting streaming image content output by a camera from at least one mobile
content provider;

        Means for coupling said real-time streaming image content from said mobile content
              provider camera to the network using a networked computer in conjunction with
              cellular telephony, wherein said real-time streaming image content provided by
              said mobile content provider is acquired while in motion within the cellular
              telephony coverage area;
        Means for presenting said real-time streaming image content from said mobile content
              provider on a server homepage for selection.
        Means for presenting filtered content by selection criteria filtered by a viewer, the selection
              criteria comprising at least one of a location, a name, a type, and an audio
              commentary of said real-time streaming image content on the homepage; and
        Means for selecting said real-time streaming image content from said mobile content
              provider presented on said homepage for viewing in real-time over the Internet.

        13.      The ‘986 Patent is owned by Gabriel De La Vega and the technology covered by

said patent was developed by Gabriel De La Vega.

        14.      The patent in suit is valid and enforceable.

              BROADCASTING IMAGES IN A COMMUNICATIONS NETWORK

        15.      The filing date of the ‘986 Patent was on August 4, 2004. During this time period

3G technology was being taken over in Europe and was just beginning to be introduced in the

United States. Even with this technology, the data rates could not support live streaming video

unless the person taking the video was standing still and not in motion.1 The claims in the ‘986

patent require that the user taking the video be in motion.

        16.      Additionally, residential internet use was limited to cable or DSL connections. The

bandwidth for these internet communication technologies was barely enough to enable viewing of

480p30 live streaming videos.




        1
          3G symbolized another major progression for mobile wireless technology. Not only did data speeds
improve again with speeds of up to 2Mbps for indoor or stationary users, 384kbps for pedestrians and 144kbps for
moving vehicles. See https://blog.oneringnetworks.com/the-evolution-of-mobile-internet.


                                                       4
          Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 5 of 17



       17.     The invention embodied in the ‘986 Patent allows a user to be in motion while

taking a video using cellular telephony for the purpose of live streaming said video on a content

providers homepage wherein another user may filter the displayed videos by name, location,

geography etc. At the time of the filing of the ‘986 Patent this was impossible in the prior art.

        COUNT I – PATENT INFRINGEMENT OF U.S. PATENT NO. 10,205,986

       18.     Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-17 above.

       19.     The ‘986 patent was duly and legally issued by the United States Patent and

Trademark Office on February 12, 2019 after full and fair examination. Plaintiff is the owner of

the ‘986 patent and possesses all rights of recovery under the ‘986 patent, including the exclusive

right to sue for infringement and recover past damages and obtain injunctive relief.

       20.     Defendant owns, uses, operates, advertises, controls, sells, tests, and/or otherwise

provides apparatus, systems, and methods that infringe the ‘986 patent. The ‘986 patent provides,

among other things, (1) “a method for selecting streaming image content from a network

comprising, providing real-time streaming image content output by a camera from at least one

mobile content provider; (2) coupling said real-time streaming image content from said mobile

content provider camera to the network using a networked computer in conjunction with cellular

telephony, wherein said real-time streaming image content provided by said mobile content

provider is acquired while in motion within the cellular telephony coverage area; (3) presenting

said real-time streaming image content from said mobile content provider on a server homepage

for selection; and (4) selecting said real-time streaming image content from said at least one mobile

content provider presented on said homepage for viewing in real-time over the Internet, wherein a

viewer filters the real-time streaming image content by selection criteria comprising at least one

of a location, a name, a type, and an audio commentary.”



                                                  5
           Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 6 of 17



         21.     Defendant has been and is now infringing the ‘986 patent in the State of Texas, in

this judicial district, and elsewhere in the United States by, among other things, directly and/or

indirectly through intermediaries, making, using, importing, testing, providing, supplying,

distributing, selling, and/or offering for sale systems and methods (including, without limitation,

the Defendant’s real-time streaming video functionality located on its website at

https://www.twitch.tv/directory/all (last accessed October 10, 2019) and its companion application

Twitch     App     for   download      at   least   https://apps.apple.com/us/app/twitch-live-game-

streaming/id460177396 (last accessed October 10. 2019) identified herein as the “Accused

Instrumentality”) that provide a method and system for selecting a live streamed video based on

certain search criteria, wherein said live streamed video is taken while in motion from a camera

coupled to a computer for transmission of said streamed video via cellular telephony to a server

that is covered by one or more claims of the ‘986 patent to the injury of Plaintiff. Defendant is

directly and/or indirectly infringing, literally infringing, and/or infringing the ‘986 patent under

the doctrine of equivalents. Defendant is thus liable for infringement of at least claims 1 and 9 of

the ‘986 patent pursuant to 35 U.S.C. § 271.

         22.     Amazon purchased Twitch on or about August 25, 2014 for $970,000,000. See

https://www.businessinsider.com/amazon-buys-twitch-2014-8 (last accessed October 10, 2019).

         23.     Amazon utilizes and/or has utilized in the past the Twitch application to allow users

to take live streaming video and upload them to be viewed on https://www.twitch.tv/directory/all

and to be filtered by at least the name of the video and/or the type of video.

         24.     Defendant has had knowledge of the ‘986 patent and has had specific intent to

infringe the ‘986 patent at least by the date of the filing of Plaintiff’s Original Complaint.




                                                    6
           Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 7 of 17



        25.      Defendant infringes the ‘986 patent by completing each step of claim 1 for selecting

streaming image content from a network comprising:

source: https://apps.apple.com/us/app/twitch-live-game-streaming/id460177396 (last accessed
October                                        10,                                   2019).




Source: https://apps.apple.com/us/app/twitch-live-game-streaming/id460177396 (last accessed October 10, 2019).




Source: https://blog.twitch.tv/en/2017/07/05/new-twitch-mobile-app-available-now-aa527264091b/ (last accessed
October 10, 2019).




                                                       7
           Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 8 of 17




Source: https://www.twitch.tv/directory/game/Special%20Events (last accessed October 10. 2019).




Source: https://www.twitch.tv/directory/all (last accessed October 10. 2019).

       Providing real-time streaming image content output by a camera from at least one mobile
content provider;

                                                         8
           Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 9 of 17




Source: https://apps.apple.com/us/app/twitch-live-game-streaming/id460177396 (last accessed October 10, 2019).




Source: https://blog.twitch.tv/en/2017/07/05/new-twitch-mobile-app-available-now-aa527264091b/ (last accessed
October 10, 2019).

Description: Amazon provides an application called Twitch App which users may download and
stream live video from their mobile device using the camera native to their mobile device.

        Coupling said real-time streaming image content from said mobile content provider
camera to the network using a networked computer in conjunction with cellular telephony, wherein
said real-time streaming image content provided by said mobile content provider is acquired while
in motion within the cellular telephony coverage area;

                                                       9
          Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 10 of 17




Source: https://apps.apple.com/us/app/twitch-live-game-streaming/id460177396 (last accessed October 10, 2019).




Source: https://blog.twitch.tv/en/2017/07/05/new-twitch-mobile-app-available-now-aa527264091b/ (last accessed
October 10, 2019).

        Presenting said real-time streaming image content from said mobile content provider on a
server homepage for selection; and




                                                      10
          Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 11 of 17




Source: https://www.twitch.tv/directory/game/Special%20Events (last accessed October 10. 2019).




Source: https://www.twitch.tv/directory/all (last accessed October 10. 2019).




                                                         11
          Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 12 of 17



Description: Amazon provides an application for users’ mobile devices to view and filter live
streaming videos on the www.twitch.tv/directory/all homepage.

Selecting said real-time streaming image content from said at least one mobile content provider
presented on said homepage for viewing in real-time over the Internet, wherein a viewer filters the
real-time streaming image content by selection criteria comprising at least one of a location, a
name, a type, and an audio commentary.




Source: https://www.twitch.tv/directory/game/Special%20Events (last accessed October 10. 2019).




                                                      12
          Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 13 of 17




Source: https://www.twitch.tv/directory/all (last accessed October 10. 2019).

Description: Users of the Twitch can search live streaming videos on the
www.twitch.tv/directory/all homepage by typing in the name, keyword or type of the video they
want to watch.

         26.      Defendant also infringes under 35 U.S.C. § 271(b) by inducing infringement of the

‘986 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, advising, encouraging, or

otherwise inducing others to perform the steps and/or operate the systems claimed by the ‘986

patent to the injury of Plaintiff. Defendant actively instructs their customers to use the Accused

Instrumentality in a way that infringes the ‘986 patent. Since at least the filing date of the Original

Complaint, Defendant has had knowledge of the ‘986 patent, and by continuing the actions

described herein, has specific intent to induce infringement of the ‘986 patent pursuant to 35 U.S.C.

§ 271(b).




                                                         13
         Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 14 of 17



        27.     Specifically, Defendant advertises the Accused Instrumentality to its customers,

and instructs its customers to operate the Accused Instrumentality in a way that infringes, such that

when Defendant’s customers follow Defendant’s instructions, the ‘986 patent is infringed.

        28.     Since at least the filing date of the Original Complaint, Defendant has had

knowledge of the ‘986 patent pursuant to 35 U.S.C. § 271(b), and by continuing the actions

described above, by continuing to sell the Accused Instrumentality and instruct their customers to

use the Accused Instrumentality in an infringing manner, Defendant has had specific intent to

induce infringement of the ‘986 patent pursuant to 35 U.S.C. § 271(b).

        29.     Defendant specifically intended for its customers to infringe the ‘986 patent

because Defendant continues to advertise and provide to its customers manuals and product

information on their website that when followed necessarily infringe the ‘986 patent. See

www.twich.com (last accessed October 10, 2019).

        30.     Defendant instructs its customers, such that when Defendant’s customers follow

Defendant’s instructions, each of said customers necessarily use the Accused Instrumentality in an

infringing manner as claimed in the ‘986 patent making Defendant’s customers direct infringers

of the ‘986 patent.

        31.     Defendant also infringes under 35 U.S.C. § 271(c) by contributing to infringement

of the ‘940 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, offering for sale, selling,

and/or importing the Accused Instrumentality, and advising, encouraging, and contributing so that

others can use the system and method claims claimed by the ‘986 patent making Defendant’s

customers direct infringers of the ‘986 patent.




                                                   14
             Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 15 of 17



        32.      Specifically, pursuant to 35 U.S.C. § 271(c), Defendant advertises, sells, and

provides the Accused Instrumentality to its customers, and instructs its customers, such that when

Defendant’s customers follow Defendant’s instructions, each of said customers necessarily

infringe one or more systems claimed in the ‘986 patent making Defendant’s customers direct

infringers of the ‘986 patent.

        33.      The Accused Instrumentality that Defendant provides to its customers is designed

specifically for use by their customers in an infringing manner. The functionality described in the

‘986 patent is necessary for the Accused Instrumentality provided by Defendant to its customers

to work for its advertised purpose.

        34.      There is no substantial non-infringing use for the Accused Instrumentality because

the Accused Instrumentality is especially made or adapted for use by its customers to infringe the

‘986 patent.

        35.      Defendant continues advising, encouraging, contributing, or otherwise inducing

others to use the systems and complete each step of the methods claimed by the ‘986 patent to the

injury of Plaintiff. Since at least the filing date of the Original Complaint, Defendant has had

knowledge of the ‘986 patent, and by continuing the actions described above, has specific intent

to induce infringement of the ‘986 patent by their customers by providing them with the Accused

Instrumentality so that their customers could directly infringe the ‘986 patent pursuant to 35 U.S.C.

§ 271(c).

        36.      Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        37.      To the extent 35 U.S.C. § 287 is determined to be applicable, Plaintiff is informed

and believes its requirements have been satisfied with respect to the ‘986 patent.



                                                 15
         Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 16 of 17



                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against the Defendant, and

that the Court grant Plaintiff the following relief:

   A. A judgment that Defendant directly and/or indirectly infringes one or more claims of the
      ‘986 patent;

   B. Award Plaintiff damages in an amount adequate to compensate Plaintiff for Defendant’s
      infringing products’ infringement of the claims of the ‘986 patent, but in no event less than
      a reasonable royalty, supplemental damages and enhanced damages for any continuing
      post-verdict infringement until entry of the final judgment with an accounting as needed,
      under 35 U.S.C. § 284;

   C. A permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendant and their
      officers, directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries,
      parents, and all others acting in active concert therewith from infringement, inducing the
      infringement of, or contributing to the infringement of the ‘986 patent, or such other
      equitable relief the Court determines is warranted;

   D. Award Plaintiff pre-judgment interest and post-judgment interest on the damages awarded,
      pursuant to 35 U.S.C. § 284, from the date of each act of infringement of the ‘986 patent
      by Defendant to the day a damages judgment is entered, and an award of post-judgment
      interest, pursuant to 28 U.S.C. § 1961, continuing until such judgment is paid, at the
      maximum rate allowed by law; and an accounting of all damages not presented at trial;

   E. A judgment and order finding this to be an exceptional case and requiring defendant to pay
      the costs of this action (including all disbursements), and attorneys’ fees pursuant to 35
      U.S.C. § 285;

   F. Award a compulsory future royalty for the ‘986 patent; and

   G. Award such further relief as this Court deems just and proper.

 Dated: October 16, 2019                               Respectfully submitted,

                                                       By: /s/ Paul W. O’Finan
                                                       HANSLEY LAW FIRM, PLLC
                                                       Paul W. O’Finan

                                                  16
Case 6:19-cv-00618-ADA Document 1 Filed 10/16/19 Page 17 of 17



                                   Texas Bar No.: 24027376
                                   Austin Hansley*
                                   Texas Bar No.: 24073081
                                   13355 Noel Rd. STE 1100
                                   Dallas, Texas 75240
                                   Telephone: (972) 528-9321 Ext. 1000
                                   Facsimile: (972) 370-3559
                                   Email: ahansley@hansleyfirm.com
                                   Email: pofinan@hansleyfirm.com
                                   www.hansleyfirm.com
                                   ATTORNEYS FOR PLAINTIFF
                                   GABRIEL DE LA GARZA
                                   *pro hac vice motion to be filed




                              17
